Name: 2010/431/CFSP: Political and Security Committee Decision EULEX/1/2010 of 27Ã July 2010 concerning the appointment of the Head of Mission of the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  political framework;  international affairs;  European construction;  Europe
 Date Published: 2010-08-04

 4.8.2010 EN Official Journal of the European Union L 202/10 POLITICAL AND SECURITY COMMITTEE DECISION EULEX/1/2010 of 27 July 2010 concerning the appointment of the Head of Mission of the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO (2010/431/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Joint Action 2008/124/CFSP of 4 February 2008 on the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO (1), and in particular Article 12(2) thereof, Whereas: (1) On 4 February 2008 the Council adopted Joint Action 2008/124/CFSP establishing the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO (hereinafter referred to as EULEX KOSOVO). (2) On 8 June 2010 the Council adopted Decision 2010/322/CFSP (2) extending the duration of EULEX KOSOVO until 14 June 2012. (3) Pursuant to Article 12(2) of Joint Action 2008/124/CFSP, the Political and Security Committee is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising political control and strategic direction of EULEX KOSOVO, including the decision to appoint a Head of Mission, HAS ADOPTED THIS DECISION: Article 1 Mr Xavier BOUT DE MARNHAC is hereby appointed Head of Mission of the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO with effect from 15 October 2010. Article 2 Political and Security Committee Decision EULEX/1/2008 of 7 February 2008 concerning the appointment of the Head of Mission of the European Union Rule of Law Mission in Kosovo, EULEX Kosovo (3) is hereby repealed. Article 3 This Decision shall enter into force on the day of its adoption. It shall apply until 14 October 2011. Done at Brussels, 27 July 2010. For the Political and Security Committee The President W. STEVENS (1) OJ L 42, 16.2.2008, p. 92. (2) OJ L 145, 11.6.2010, p. 13. (3) OJ L 42, 16.2.2008, p. 99.